DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 13, and 17-18 are objected to because of the following informalities:  
In claim 1, on lines 2-3 of pg. 3, “camera distal end” should read “camera’s distal end”.
 In claim 13, “a first light conditioning attachment” should read “the first light conditioning attachment”.
 In claim 17, on line 3 of pg. 6, “a camera distal” should read “the camera head’s distal”. 
In claim 18, “camera image sensor” should read “image sensor” (for consistent terminology). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US 2013/0100264), in view of Hamlin (US RE36434).
Regarding claim 17, Kazakevich discloses an endoscopic imaging system (100, figure 1) comprising: 23an endoscopic camera head (130, figure 1) with an image sensor (an imaging unit 130 includes an image sensor [0043]); endoscopic camera control unit (108, figure 1); and Ser. No.: 16/150,9645 Docket No. P17630UStwo or more light conditioning attachments (125, figure 1; different LED endocouplers 125…[0037]), each light conditioning attachment including a body (see housing of 125, figure 3), an identification indicator (see coupling means 135 and 140, figure 3; [0037] | the Examiner interpreted the “identification indicator” as a structure that indicates the attachments, which can be the mounts for attachment) in the body adapted to be recognized by the camera head or 3camera control unit, a proximal end adapted to be attached to and detached from a camera distal 4end (125 couples to 130, figure 1; [0037]), a distal end adapted to be attached to and detached from (120 and 125, figure 3; [0037]) a medical scope (120, figure 1), an optical portal (see optical stream from 120 to 130, figure 3) 5positioned to allow light from the medical scope to pass from the medical scope to the 6camera image sensor, and an optical assembly (325, figure 3) optically positioned between the proximal and 7distal ends of the light conditioning attachment. Kazakevich is silent regarding the optical assembly including a 8collimation lens group and an optical group, the optical group of any one of the two or 9more light conditioning attachments being selected from the group consisting essentially of: an endoscopic camera head (130, figure 1) with an image sensor (an imaging unit 130 includes an image sensor [0043]); endoscopic camera control unit (108, figure 1); and Ser. No.: 16/150,9645 Docket No. P17630UStwo or more light conditioning attachments (125, figure 1; different LED endocouplers 125…[0037]), each light conditioning attachment including a body (see housing of 125, figure 3), an identification indicator (see coupling means 135 and 140, figure 3; [0037] | the Examiner interpreted the “identification indicator” as a structure that indicates the attachments, which can be the mounts for attachment) in the body adapted to be recognized by the camera head or 3camera control unit, a proximal end adapted to be attached to and detached from a camera distal 4end (125 couples to 130, figure 1; [0037]), a distal end adapted to be attached to and detached from (120 and 125, figure 3; [0037]) a medical scope (120, figure 1), an optical portal (see optical stream from 120 to 130, figure 3) 5positioned to allow light from the medical scope to pass from the medical scope to the 6camera image sensor, and an optical assembly (325, figure 3) optically positioned between the proximal and 7distal ends of the light conditioning attachment. Kazakevich is silent regarding the optical assembly including a 8collimation lens group and an optical group, the optical group of any one of the two or 9more light conditioning attachments being selected from the group consisting essentially of: two or more light conditioning attachments (125, figure 1; different LED endocouplers 125…[0037]), each light conditioning attachment including a body (see housing of 125, figure 3), an identification indicator (see coupling means 135 and 140, figure 3; [0037] | the Examiner interpreted the “identification indicator” as a structure that indicates the attachments, which can be the mounts for attachment) in the body adapted to be recognized by the camera head or 3camera control unit, a proximal end adapted to be attached to and detached from a camera distal 4end (125 couples to 130, figure 1; [0037]), a distal end adapted to be attached to and detached from (120 and 125, figure 3; [0037]) a medical scope (120, figure 1), an optical portal (see optical stream from 120 to 130, figure 3) 5positioned to allow light from the medical scope to pass from the medical scope to the 6camera image sensor, and an optical assembly (325, figure 3) optically positioned between the proximal and 7distal ends of the light conditioning attachment. Kazakevich is silent regarding the optical assembly including a 8collimation lens group and an optical group, the optical group of any one of the two or 9more light conditioning attachments being selected from the group consisting essentially of:
10a beam splitter optical group operable to receive image light from the collimation 11lens group, and with the image light substantially afocal, split the image light into a first 12portion of light and a second portion of light, and direct the first portion of light along a 13first optical path and the second portion of light along a second optical path; 


14a conventional imaging optical group operable to receive image light from the 15collimation lens group, and with the image light substantially afocal to resize the image 16light; 
17a 3D imaging optical group operable to receive image light from the collimation 18lens group, and with the image light substantially afocal, to split it with a pupil splitter 19into a first portion of image light and a second portion of image light, 20thereby enabling the camera to provide images for 3D imaging; 
21a high dynamic range optical group operable to receive image light from the 22collimation lens group and, with the image light substantially afocal, split the image light 23unequally by intensity with a beam splitter, such that a first portion and a second 24portion of image light have different intensities; 
25a depth of field enhancing optical group operable to receive image light from the 26collimation lens group, and with the image light substantially afocal, split the image light 27with a beam splitter into a first portion of image light and a second portion of image light, 28and direct the first portion of image light along a first optical path and the second portion of image light along a second optical path, one of the optical paths including a lens Ser. No.: 16/150,9646 Docket No. P17630USselected to alter a focal plane of an image produced by the first portion of light relative to a focal plane of an image produced by the second portion of light, thereby enabling the 3camera head to provide images for extended depth of field imaging; 
4a magnification enhancing optical group operable to receive image light from the 5collimation lens group, and with the image light substantially afocal, split the image light 6with a beam splitter into a first portion of image light and a second portion of image light, 7and direct the first portion of light along a first optical path and the second portion of 8light along a second optical path, one of the optical paths including a magnification lens, 9such that one portion of light has a higher magnification than the other; and 
10a spectrally selective optical group operable to receive image light from the 11collimation lens group, and with the image light substantially afocal, split the image light 12with a spectrally selective beam splitter into a first portion of image light and a second 13portion of image light, whereby the spectral content of the first portion of image light 14differs substantially from the spectral content of the second portion of image light.  

Hamlin teaches an endoscopic device with a camera (22, figure 9) located in the handle (10, figure 9). The handle contains an objective lens (70, figure 9) for focusing the image on the camera (Col. 6, lines 61-62). A collimating lens (71, figure 9) is located distally from the focusing/objective lens (Col. 6, lines 64-66). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the optical assembly (325, figure 3) of Kazakevich with a collimating lens (71, figure 9) located distally to the objective/focusing lens (70, figure 9) as taught by Hamlin. Doing so would provide a collimating lens, which makes light rays parallel before entering the objective/focusing lens (collimating lens 71, figure 9; Col. 6, lines 64-66). The modified system would have the optical assembly including a 8collimation lens group (71, figure 9; Hamlin) and an optical group (70, figure 9; Hamlin), the optical group of any one (the Examiner interpreted this limitation to mean at least one of the optical groups is chosen from the options below) of the two or 9more (the other optical groups can be from the options below or outside the options below) light conditioning attachments being selected from the group consisting essentially of: 
10a beam splitter optical group operable to receive image light from the collimation 11lens group, and with the image light substantially afocal, split the image light into a first 12portion of light and a second portion of light, and direct the first portion of light along a 13first optical path and the second portion of light along a second optical path; 
14a conventional imaging optical group (325, figure 3; Kazakevich) operable to receive image light from the 15collimation lens group (71, figure 9; Hamlin), and with the image light substantially afocal to resize the image 16light (70, figure 9; Hamlin and 325, figure 3 of Kazakevich are focusing lens and would resize afocal image light); 
17a 3D imaging optical group operable to receive image light from the collimation 18lens group, and with the image light substantially afocal, to split it with a pupil splitter 19into a first portion of image light and a second portion of image light, 20thereby enabling the camera to provide images for 3D imaging; 
21a high dynamic range optical group operable to receive image light from the 22collimation lens group and, with the image light substantially afocal, split the image light 23unequally by intensity with a beam splitter, such that a first portion and a second 24portion of image light have different intensities; 
25a depth of field enhancing optical group operable to receive image light from the 26collimation lens group, and with the image light substantially afocal, split the image light 27with a beam splitter into a first portion of image light and a second portion of image light, 28and direct the first portion of image light along a first optical path and the second portion of image light along a second optical path, one of the optical paths including a lens Ser. No.: 16/150,9646 Docket No. P17630USselected to alter a focal plane of an image produced by the first portion of light relative to a focal plane of an image produced by the second portion of light, thereby enabling the 3camera head to provide images for extended depth of field imaging; 
4a magnification enhancing optical group operable to receive image light from the 5collimation lens group, and with the image light substantially afocal, split the image light 6with a beam splitter into a first portion of image light and a second portion of image light, 7and direct the first portion of light along a first optical path and the second portion of 8light along a second optical path, one of the optical paths including a magnification lens, 9such that one portion of light has a higher magnification than the other; and 
10a spectrally selective optical group operable to receive image light from the 11collimation lens group, and with the image light substantially afocal, split the image light 12with a spectrally selective beam splitter into a first portion of image light and a second 13portion of image light, whereby the spectral content of the first portion of image light 14differs substantially from the spectral content of the second portion of image light.  

Regarding claim 1518, Kazakevich further discloses the endoscopic camera control unit is further 16operable to, in response to receiving an indication that a first light conditioning attachment has 17been attached to the camera head (functional language | freely attachable to and detachable from [0037]), select and enable image processing algorithms (to perform various processing of the image data [0045]) specific to the 18first light conditioning attachment and configured for processing image data from the camera 19image sensor (for processing [0043]).

Allowable Subject Matter
Claims 2-12 and 14-16 are allowed.
Claims 1 and 13 have been objected (i.e., minor informalities).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 30, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795